Citation Nr: 1817937	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  10-13 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to recognition as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18.
				

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.  The Veteran died in January 2003, and the appellant is his son.   

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2012, the appellant testified at a Board videoconferencing hearing.  Unfortunately, a transcript of the hearing could not be produced due to technical difficulty with the equipment.

In July 2013 and June 2014, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) to schedule the appellant for requested hearings.  The appellant was scheduled for videoconference hearings on April 18, 2016, May 24, 2016, and December 12, 2017.  In February 2016, April 2016, and November 2017, letters were sent to his most recent address of record, in which the Board notified the Veteran of the date and time of the hearings.  The letters were returned by the postal authorities as undeliverable.

Pursuant to 38 C.F.R. § 20.702(d) (2017), when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will then be processed as though the request for a hearing had been withdrawn.  The Board notes that, although the letters notifying the Veteran of the hearings were returned as undeliverable, there were no other possible and plausible addresses available to the Secretary.  Davis v. Principi, 17 Vet. App. 29, 37 (2003) (regarding presumption of regularity); see also Lamb v. Peake, 22 Vet. App. 227, 232 (2008) (noting that "the onus is on the claimant to have a reliable address for receiving notice and to keep the Secretary informed of the address.").  Thus, the Board will proceed with consideration of the appeal based on the evidence of record.
FINDINGS OF FACT

1.  The appellant was born in April 1974; his 18th birthday was in April 1992.

2.  The appellant has not been shown to have been permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of 18.


CONCLUSION OF LAW

The criteria for entitlement to recognition of the appellant as a helpless child of the Veteran based permanent incapacity for self-support prior to attaining the age of 18 have not been met.  38 U.S.C. § 101(4)(A) (2012); 38 C.F.R. § 3.356 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Factual Background

In October 2008, the appellant filed an application for benefits as the helpless child of the Veteran.  The appellant contended that his blindness at birth was due to the Veteran's exposure to Agent Orange while serving in Vietnam.  

In this case, the appellant was born in April 1974 and attained the age of 18 in April 1992.  

Review of private treatment and SSA records shows the appellant reported attaining his GED in 1993, and that he did not attend special education classes.  He noted that his disability first interfered with his ability to work in June 2008.  He further noted that he had never worked.  The appellant was incarcerated at the age of 18 for the period of December 1992 to June 2008.  In July 2008, the diagnosis of congenital blindness of the right eye was noted.  

In an October 2008 private treatment record, the appellant was treated for glass in eye.  He asserted that he was legally blind before the injury, and attributed the condition to his father being exposed to Agent Orange.  The diagnosis of right eye corneal abrasion was noted.  

In April 9, 2009, the appellant was granted SSA disability benefits for blindness and low vision, effective June 24, 2008.  In June 2009, the appellant reported that he was not disabled prior to age 22.

In a June 2009 statement, the appellant reiterated that his blindness was a result from his father being exposed to Agent Orange.  He asserted that his Social Security Administration (SSA) award letter was evidence that he was a disabled child since birth.  The appellant further asserted that he had been going to the S.C. Commission for the blind all of his life.  

In an August 2009 statement, the appellant's mother reported that her husband served in Vietnam.  She asserted that all of her children had developed eye diseases that stemmed from their father's military service.

In a September 2009 private medical record, the appellant complained of decreased vision since birth, which he attributed to Agent Orange exposure.  The examiner noted that the appellant had decreased vision in the right eye apparently since birth.  The impression of myopic degeneration with staphyloma, right eye greater than left eye and macular scarring, and glaucoma with elevated intraocular pressure was noted.  

In December 2011, the S.C. Commission of blind notified the RO that it did not have any records for the appellant.  

In an October 2012 letter, physician J.G. reported that the appellant had been a patient since September 2009, and was diagnosed with glaucoma at that time.  The appellant had a current diagnosis of glaucoma and uncontrollable intraocular pressures.  Physician J.G. further noted that the appellant was legally blind due to optic nerve damage from his glaucoma.  

Applicable Law

For VA purposes, the term "child" includes an unmarried person, who is under the age of 18 years or became permanently incapable of self-support before reaching the age of 18 years.  38 U.S.C. § 101(4) (2012); 38 C.F.R. § 3.57(a) (2017).

A veteran's child will be determined permanently incapable of self-support if shown, by reason of mental or physical defect, to be permanently incapable of self-support as of his or her 18th birthday.  38 C.F.R. § 3.356(a) (2017).  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  38 C.F.R. § 3.356(b) (2017).  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her own support.  38 C.F.R. § 3.356(b)(1) (2017).  Rating criteria applicable to disabled veterans are not controlling.

A child is shown by proper evidence to have been permanently incapable of self-support prior to the age of 18 years may be so held at a later date, even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided that the cause of the incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors.  Employment that was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapacity for self-support otherwise established.  38 C.F.R. § 3.356(b) (2017).

Employment of a child prior to or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and similar circumstances.  In those cases where the extent and nature of the disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases, there should be considered whether the daily activities of the child in the home and community are equivalent of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting date or thereafter should not be considered a major factor in the determination to be made unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  38 C.F.R. § 3.356(b) (2017).

The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356(b) (2017).

In determining whether an individual is entitled to the status of "child" by virtue of permanent incapability of self-support, VA must analyze the claimant's condition at the time of his or her 18th birthday.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993); see also 38 C.F.R. § 3.356 (2017) (providing that child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years).  If the claimant is shown to have been capable of self-support at 18, VA need go no further.  Id.  If, however, the record reveals that the claimant was permanently incapable of self-support at 18, VA then considers whether the evidence shows that her condition has changed since that time.  Id.

Analysis

Based on the foregoing, the Board finds that the most probative evidence is against the claim of entitlement to recognition as the "helpless" child of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.  The evidence of record demonstrates that the appellant has a current disability.  Specifically, in April 2009, the appellant was granted SSA disability benefits for blindness and low vision, effective June 2008, when he was 34 years old.  The evidence, however, does not reflect that this impairment impacted his ability to function in a work environment prior to his 18th birthday.  For example, in July 2008, the appellant reported that his disability first interfered with his ability to work in June 2008.  In June 2009, the appellant reported that he was not disabled prior to age 22.  Thus, the evidence reflects that the claimant was capable of self-support at 18, and the Board need not analyze the question further in this regard.

The Board has also considered the appellant and his mother's lay statements to the effect that his claimed disability is causally related to his father's exposure to Agent Orange in Vietnam.  Although the Veteran served in Vietnam and is therefore legally presumed to have been exposed to Agent Orange, blindness is not among the presumptive diseases associated with Agent Orange exposure.  See 38 C.F.R. § 3.309(e) (2017).  In any event, only spina bifida is a disease covered by the statute that provides for disability compensation for the children of  Vietnam and certain veterans based on their military service, and no medical evidence has been received relating to the question of a relationship between the appellant's blindness and the Veteran's Agent Orange exposure, which is a complex medical question.  38 U.S.C. § 1802 (2012); Jandreau v. Nicholson, 492 F.3d 1372, 1376, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Accordingly, the Board finds that the appellant is not entitled to recognition as the "helpless" child of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18 and there is no other benefit warranted by the facts of this case.  As the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to recognition as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 is denied.




____________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


